Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DEATAILED ACTION
Receipt is acknowledged of claims filed on 01/08/2021

Claims 1-4, 7-9, 11-13, 17-20, 27, 28, 32 and 34-36 are presented for examination.

Allowable Subject Matter
Claims 1-4, 7-9, 11-13, 17-20, 27, 28, 32 and 34-36 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 17 and 27 are allowable in view of any of the references search below considered to be closest to the applicant subject matter and does not teach at least one of the following similar limitations of claim 1 nor the combination thereof.

“
A method for providing reliable wireless communication between a wireless device and a cellular network, the wireless device comprising a first mobile equipment and a second mobile equipment sharing a single subscriber identity module, 

the method being performed by the wireless device and comprising:

sending a first attach request as part of a first attach procedure to the cellular
network using the first mobile equipment via a first base station to establish
a first communication channel to the cellular network; and

sending a second attach request as part of a second attach procedure to the cellular
network using the second mobile equipment via a second base station to
establish a second communication channel to the cellular network,

              wherein the first attach procedure and the second attach procedure are performed using same subscriber identity provided by the single subscriber identity module and

              wherein, upon completion of the first attach procedure and the second attach procedure, data communicated between the wireless device and the cellular network is
transferred redundantly over the first communication channel and the second communication channel.”


Therefore, claims 1, 17 and 27 are considered novel and non-obvious and are therefore allowed.


The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Pelletier (US 2020/0245257 A1).

The application described a configuration network where the master node and the Secondary node attached to a UE to exchange and store information received from the UE in case if one of the one base station node fails the other nodes can maintain communication with the network without any reset process.  The information data being transmitted to the base station nodes from the UE can be different. 

Pelletier teaches about a UE transmitting simultaneous or overlapping data to a master and secondary node but there is no backup exchange of information between the two nodes  (See  [0116-0117]).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646